Citation Nr: 0017711	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  94-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for a right knee disorder, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating from an original grant 
of service connection for a left knee disorder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1989 to October 
1992.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1993 by the 
Portland, Oregon, Regional Office (RO) of 

the Department of Veterans Affairs (VA), wherein service 
connection was granted for a bilateral knee disorder, which 
was assigned a 10 percent rating as of October 22, 1992, the 
day following the date of the veteran's separation from 
active service.  In January 1997, the Board remanded this 
case in order to secure additional evidence.  In September 
1997, the St. Petersburg, Florida, RO assigned 10 percent 
ratings for each knee, as of October 22, 1992.  By means of a 
December 1998 decision, the Board, inter alia, again remanded 
the veteran's claims for increased ratings for knee 
disorders.  The requested actions have been completed, and 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Since the date that service connection was granted, a 
right knee disorder has been manifested primarily by 
complaints of pain and impairment, by flexion greater than 45 
degrees, by extension greater than 10 degrees, and by 
recurrent subluxation and lateral instability that is 
productive of no more than slight impairment.

3.  Since the date that service connection was granted, a 
left knee disorder has been manifested primarily by 
complaints of pain and impairment, by flexion greater than 45 
degrees, by extension greater than 10 degrees, and by 
recurrent subluxation and lateral instability that is 
productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right knee 
disorder are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5260, 5261, 5262 (1999).


2.  The criteria for an increased rating for a left knee 
disorder are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5260, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded in accordance with the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, his claims are plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
Shipwash v. Brown, 8 Vet. App. 218 (1995).)  He has not 
alleged that any records of probative value that could be 
obtained, and which have not already been associated with his 
claims folder or otherwise sought, are available.  The Board 
therefore finds that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection for a disability characterized as 
bilateral patellar chondromalacia with chronic synovitis was 
granted by the Portland RO in March 1993, following review of 
evidence that included the veteran's service medical records 
and the report of a VA examination conducted in January 1993 
and February 1993.  A 10 percent rating was assigned, 
effective as of October 22, 1992, the day following the last 
day of his active service.  In January 1997, the Board 
remanded this claim in order to obtain additional medical 
evidence.  In September 1997, the St. Petersburg RO 
determined that separate ratings for each knee were 
appropriate, and assigned 10 percent evaluations for left 
knee and right knee "chondromalacia/synovitis," effective as 
of October 22, 1992.  In December 1998, the Board again 
remanded this case in order to obtain additional evidence.  
The case is once more before the Board for appellate review.

The severity of service-connected disorders, to include knee 
disorders, is ascertained by the application of criteria set 
forth in VA's Schedule for Rating 

Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  Under the 
Schedule, the 10 percent rating currently in effect for each 
knee contemplates limitation of flexion to 45 degrees 
(Diagnostic Code 5260), limitation of extension to 10 degrees 
(Diagnostic Code 5261), or disability manifested either by 
recurrent subluxation or lateral instability that is 
productive of slight impairment (Diagnostic Code 5257).  A 
rating greater than the current 10 percent (that is, a 20 
percent rating) would be warranted for flexion limited to 30 
degrees (Diagnostic Code 5260), for extension limited to 15 
degrees (Diagnostic Code 5261), or for knee impairment 
manifested either by recurrent subluxation or lateral 
instability that is productive of moderate disability 
(Diagnostic Code 5257).  In addition, a rating greater than 
10 percent can be assigned for dislocated semilunar cartilage 
(Diagnostic Code 5258), and for ankylosis of the knee 
(Diagnostic Code 5256, under which a minimum 30 percent 
rating is appropriate for favorable ankylosis).  A rating 
greater than 10 percent can also be assigned for impairment 
of the tibia and fibula that is manifested either by 
malunion, in which instance moderate knee or ankle disability 
warrants a 20 percent rating, or by nonunion that is 
manifested by loose motion and the need for a brace, in which 
instance a 40 percent rating can be assigned (Diagnostic Code 
5262).

As indicated by the above discussion, the Schedule stipulates 
that a knee disability can be evaluated as to limitation of 
motion, and as to impairment resulting from recurrent 
subluxation or lateral instability.  VA has determined that 
these ratings are not necessarily exclusive; rather, a rating 
assigned for disability resulting from recurrent subluxation 
or lateral instability is to be added to any rating 
appropriate for limitation of knee motion.  See 38 C.F.R. 
§ 4.14 (1999); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  In the instant case, in order to ascertain whether a 
rating greater than 10 percent is appropriate, it must also 
be noted that noncompensable evaluations are to be assigned 
for recurrent subluxation or lateral instability that is 
productive of less than slight impairment (Diagnostic Code 
5257), for flexion limited to 60 degrees (Diagnostic Code 
5260), and for extension limited to 5 degrees (Diagnostic 
Code 5261).  


The Board finds that the criteria for an increased rating for 
either knee are not satisfied during any portion of the 
period in question - that is, since October 22, 1992.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The report of 
the most recent examination of the veteran's knees, which was 
conducted by VA in February 2000, shows that neither flexion 
nor extension was compromised to the extent that would 
support the assignment of a compensable evaluation for 
limitation of motion.  To the contrary, this report shows 
that each knee flexed to 135 degrees (as compared to full or 
normal flexion of 140 degrees), and hyperextended by 5 
degrees (as compared to full or normal extension of 0 (zero) 
degrees).  See 38 C.F.R. § 4.71, Plate II (1999).  

The report of a May 1997 VA examination, while setting forth 
ranges of motion, does not show that flexion and extension 
were evaluated separately, and thereby does not indicate the 
degrees to which flexion and extension may have been limited 
when examined apart from each other.  This report does, 
however, show that 125 degrees of right knee motion was 
accomplished, albeit with discomfort over the last 55 degrees 
of motion, and that 128 degrees of left knee motion was 
demonstrated, albeit with discomfort over the last 16 degrees 
of motion.  Although this report (as discussed in the Board's 
December 1998 remand of these claims) does not furnish 
information adequate for rating purposes, the Board must 
nonetheless point out that it also does not furnish 
information that would support a finding that an increased 
rating, based on limitation of flexion or extension, can be 
granted.

The reports of examinations conducted in 1993 likewise do not 
demonstrate the limitation of flexion or extension that would 
warrant assignment of increased compensation.  The report of 
an October 1993 VA examination shows that range of motion for 
each knee was accomplished from 0 (zero) to 134 degrees (as 
compared to full or normal range of motion of 0 (zero) to 140 
degrees).  Similarly, the report of the VA examination 
conducted in January and February 1993 shows that movement 
for each knee was 0 (zero) to 140 degrees - that is, full or 
normal range of motion.


In addition, the post-service evidence does not demonstrate 
that any of the other rating criteria, discussed above, are 
satisfied in such a manner that would support the assignment 
of increased compensation.  None of the VA examination 
reports, nor any other medical evidence, indicate that either 
knee disability encompasses a dislocated semilunar cartilage 
(Diagnostic Code 5258), impairment of the tibia and fibula 
that is manifested by either malunion or nonunion (Diagnostic 
Code 5262), or ankylosis (Diagnostic Code 5256).  The report 
of the February 2000 examination notes that, while there was 
minimal grating of the patellae, there was no swelling, 
effusion, synovial thickening, or muscular atrophy.  The May 
1997 examination report shows that the knees were 
mechanically stable, without deformity or effusion.  The 
October 1993 examination report indicates that, while there 
was "some" mild patellofemoral crepitance with mild pain in 
flexion-extension against resistance, there was no knee 
effusion or laxity, nor was there any muscular atrophy.  
Finally, the report of the January and February 1993 VA 
examination indicates that there was "rather severe" patellar 
pain and crepitation, bilaterally, but that joint lines were 
nontender and that the ligaments were normal.

Finally, the Board finds, based on its review of the VA 
examination reports and the veteran's contentions, that his 
knee disorders are not productive of functional impairment 
that would warrant the assignment of increased ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The report of the 
February 2000 VA examination specifically includes remarks by 
the examiner to the effect that, "at this time, I do not find 
much in the way of objective evidence of problems in...either 
knee.  If one were to take his complaints at face value, I 
would have to give him perhaps 10 degrees more loss of 
flexion of each knee due to the subjective set of symptoms of 
pain and fatigability."  The Board notes that additional loss 
of flexion to that extent would not warrant the assignment of 
an increased rating for either knee under Diagnostic Code 
5260.  It must also be noted that the regulations that set 
forth the criteria with regard to functional impairment 
stipulate that complaints or findings of any such impairment 
must be supported by adequate pathology; see 38 C.F.R. § 4.40 
(1999).  The various VA examination reports discussed above 
all 

demonstrate that, while range of knee motion was accomplished 
in part by the veteran while in apparent pain, there was no 
evidence of muscular atrophy or other disability that would 
reflect functional impairment.  The Board must accordingly 
find that the current 10 percent rating sufficiently 
contemplates the level of functional impairment confirmed by 
pathology, when also considering the degree of disability 
demonstrated by him on examination.

In brief, the Board concludes that the preponderance of the 
evidence is against the veteran's claims for increased 
ratings for right and left knee disorders.  Those claims, 
therefore, fail.


ORDER

An increased rating for a right knee disorder is denied.  An 
increased rating for a left knee disorder is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

